 

UNITED STATES OF AMERICA 1:19CR324-1
Vv.
MICHAEL KIRK SCHON : PLEA AGREEMENT

NOW COME the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of North Carolina,
and the defendant, MICHAEL KIRK SCHON, in his own person and through
his attorney, Bruce A. Lee, and state as follows:

1. The defendant, MICHAEL KIRK SCHON, is presently under
Indictment in case number 1:19CR324-1, which charges him with a violation
of Title 18, United States Code. Section 1341, mail fraud.

2. The defendant, MICHAEL KIRK SCHON, will enter a voluntary
plea of guilty to the Indictment herein. The nature of this charge and the
elements of this charge, which must be proved by the United States beyond a
reasonable doubt before the defendant can be found guilty thereof, have been
explained to him by his attorney.

a. The defendant, MICHAEL KIRK SCHON, understands that
the maximum term of imprisonment provided by law for the Indictment herein

is not more than twenty years, and the maximum fine for the Indictment

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane 1 of 7
)

herein is $250,000, or both. If any person derived pecuniary gain from the
offense, or if the offense resulted in pecuniary loss to a person other than the
defendant, MICHAEL KIRK SCHON, the defendant may, in the alternative,
be fined not more than the greater of twice the gross gain or twice the gross
loss unless the Court determines that imposition of a fine in this manner would
unduly complicate or prolong the sentencing process. The fine provisions are
subject to the provisions of Title 18, United States Code, Section 8571, entitled
Sentence of Fine.

b. The defendant, MICHAEL KIRK SCHON, also
understands that, as to the Indictment herein, the Court may include as a part
of the sentence a requirement that the defendant be placed on a term of
supervised release of not more than three years after imprisonment, pursuant
to Title 18, United States Code, Section 3583.

c. The defendant, MICHAEL KIRK SCHON, also
understands that the Court shall order, in addition to any other penalty
authorized by law, that the defendant make restitution to any person directly
harmed by the defendant’s conduct in the course of the scheme set out in
paragraphs 1 through 34 of the Indictment herein, pursuant to Title 18, United
States Code, Section 3663A.

d. The defendant, MICHAEL KIRK SCHON, further

understands that the sentence to be imposed upon him is within the discretion

Case 1:19-cr-003224-TDS Document 8 Filed 08/02/19 Pane ? of 7
of the sentencing Court subject to the statutory maximum penalties set forth
above. The sentencing Court is not bound by the sentencing range prescribed
by the United States Sentencing Guidelines. Nevertheless, the sentencing
Court is required to consult the Guidelines and take them into account when
sentencing. In so doing, the sentencing Court will first calculate, after
| making the appropriate findings of fact, the sentencing range prescribed by the
Guidelines, and then will consider that range as well as other relevant factors
set forth in the Guidelines and those factors set forth in Title 18, United States
Code, Section 3553(a) before imposing the sentence.

e. The defendant, MICHAEL KIRK SCHON, understands that if
he is not a citizen of the United States that entering a plea of guilty may have
adverse consequences with respect to his immigration status. The defendant,
MICHAEL KIRK SCHON, nevertheless wishes to enter a voluntary plea of
guilty regardless of any immigration consequences his guilty plea might entail,
even if such consequence might include automatic removal] and possibly
permanent exclusion from the United States. The defendant, MICHAEL
KIRK SCHON, further understands that in the event he is a naturalized
citizen, entering a plea of guilty may result in denaturalization proceedings
being instituted against him leading to his removal and possible permanent

exclusion from the United States.

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane 32 of 7
3. By voluntarily pleading guilty to the Indictment herein, the
defendant, MICHAEL KIRK SCHON, knowingly waives and gives up his
constitutional rights to plead not guilty, to compel the United States to prove
his guilt beyond a reasonable doubt, not to be compelled to incriminate himself,
to confront and cross-examine the witnesses against him, to have a jury or
judge determine his guilt on the evidence presented, and other constitutional
rights which attend a defendant on trial in a criminal case.

4. The defendant, MICHAEL KIRK SCHON, is going to plead guilty to
the Indictment herein because he is, in fact, guilty and not because of any
threats or promises. |

5. The extent of the plea bargaining in this case is as follows:

a. It is understood that if the Court determines at the time of
sentencing that the defendant, MICHAEL KIRK SCHON, qualifies for a 2-
point decrease in the offense level under Section 3E1.1(a) of the Sentencing
Guidelines and that the offense level prior to the operation of Section 3E1.1(a)
is 16 or greater, then the United States will recommend a decrease in the
offense level by 1 additional level pursuant to Section S3E1.1(b) of the
Sentencing Guidelines. This portion of the Plea Agreement is made pursuant

to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure.

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane4 of 7
b. The defendant, MICHAEL KIRK SCHON, hereby abandons
interest in, and consents to the official use, destruction, or other disposition of
each item seized and/or maintained by any law enforcement agency during the
course of the investigation, unless such item is specifically provided for in
another section of this plea agreement. The defendant, MICHAEL KIRK
SCHON, waives any and all notice of any proceeding to implement the official]
‘use, destruction, or other disposition of such items.

6. The defendant, MICHAEL KIRK SCHON, agrees that pursuant to
Title 18, United States Code, Section 3613, all monetary penalties, including
restitution imposed by the Court, shall be due immediately upon judgment and
subject to immediate enforcement by the United States. The defendant
agrees that if the Court imposes a schedule of payments, the schedule of
payments shall be merely a schedule of minimum payments and shall not be a
limitation on the methods available to the United States to enforce the
Judgment.

7. The defendant, MICHAEL KIRK SCHON, agrees that his debt
resulting from the criminal monetary penalties due under the criminal
judgment will be submitted to the Treasury Offset Program even if he is

current in his payments under any Court imposed payment schedule.

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane 5 of 7
8. It is further understood that the United States and the defendant,
MICHAEL KIRK SCHON, reserve the right to bring to the Court's attention
any facts deemed relevant for purposes of sentencing.

9. The defendant, MICHAEL KIRK SCHON, further understands and
agrees that pursuant to Title 18, United States Code, Section 3013, for any
offense committed on or after October 11, 1996, the defendant shall pay an
assessment to the Court of $100 for each offense to which he is pleading guilty.
This payment shall be made at the time of sentencing by cash or money order
made payable to the Clerk of the United States District Court. If the
defendant is indigent and cannot make the special assessment payment at the
time of sentencing, then the defendant agrees to participate in the Inmate
Financial Responsibility Program for purposes of paying such special
assessment.

10. No agreements, representations, or understandings have been

made between the parties in this case other than those which are explicitly set

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane 6 of 7
forth in this Plea Agreement, and none will be entered into unless executed in
writing and signed by all the parties.

This the 3] SP aay of July, 2019.

Prurer Aa fer _

 

 

MATTHEW G.T. MARTIN BRUCE A. LEE

United States Attorney Attorney for Defendant

FRANK J. CHUT, JR. mF KIRK SCHON
NCSB # 17696 Defendant

Assistant United States Attorney |
101 8. Edgeworth St.,
4th Floor
Greensboro, NC 27402

336/333-5351

 

Case 1:19-cr-00324-TDS Document 8 Filed 08/02/19 Pane 7 of 7
